Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 30, 2021. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.

Response to Arguments
Applicant's arguments filed on September 30, 2021 have been fully considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Yang et al. (Pub. No. : US 20200341986 A1) in the view of Leonard et al. (Pub. No. : US 20150052173 A1)

As to claim 1 Yang teaches a method for maintaining a time series database comprising a plurality of time series database schemas, the method comprising: 
receiving time series data comprising data points at an ingestion node of a system for maintaining a time series database, the data points comprising a plurality of dimensions (paragraphs [0034], [0038], [0041]-[0056]: the components of the streaming platform system 150 are run as a cluster on one or more servers called brokers that may span multiple datacenters. The cluster may store streams of data records in categories called topics. A topic is a category or feed name to which data records are published. The streams of data records may be received as messages from processed called producers, and the data may be partitioned into different partitions with different topics that may be distributed across cluster nodes. Each partition is an ordered, immutable sequence of data records that is continually appended to (e.g., a structured commit log). The data records in the partitions may each be assigned a sequential identification number called the offset that uniquely identifies each data record within the partition. Within a partition, data records may be ordered, indexed, and stored by their offsets (e.g., the position of a data record within a partition));
determining a plurality of time series database schemas of the time series database for storing the time series data (paragraphs [0041]-[0056]: in response to or otherwise based on the storing of a processed data record in the data repository 260, store the corresponding offset value of the processed data record in the time series database 240 in association with a corresponding timestamp wherein attributes are also within the scope of the present disclosure. One example of a schema for the time series database 240 is provided below with example values: name, namespace, ---- job); and 
ingesting the time series data according to the plurality of time series database schemas (paragraphs [0034], [0038], [0041]-[0056]: the components of the streaming platform system 150 are run as a cluster on one or more servers called brokers that may span multiple datacenters. The cluster may store streams of data records in categories called topics).
Yang does not explicitly disclose but Leonard teaches wherein the plurality of time series database schemas are different (Paragraph [0030]: The hierarchy schema 115 prescribes various time series to be assembled based on the information in the data set or partition 118 of the data set) and each data point is stored according to each different time series database schema of the plurality of time series database schemas, such that the time series database comprises multiple instances of each data point stored according to the different time series database schemas (see fig. 1 and paragraphs [0030]-[0032]: time series hierarchy). 

As to claim 2 Yang together with Leonard teaches a method according to claim 1. Yang teaches analyzing the time series data over a time period to determine a data shape of the time series data of the time period (paragraph [0019]) and adapting at least one time series database schema of the plurality of time series database schemas based at least in part on the data shape of the time series data of the time period (paragraph [0016], [0041]-[0059]).

As to claim 3 Yang together with Leonard teaches a method according to claim 1. Yang teaches 
accessing a plurality of queries to a time series database received over a time period (paragraphs [0015], [0066]);
analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period (paragraph [0041]-[0056], [0071]); and
adapting at least one time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period (paragraphs [0038], [0041]-[0056], [0078]).

As to claim 4 Yang together with Leonard teaches a method according to claim 1. Yang teaches each time series database schema of the plurality of time series database schemas comprises a plurality of shards, each shard corresponding to a dimension of the plurality of dimensions (paragraph [0038]).

As to claim 5 Yang together with Leonard teaches a method according to claim 1. Yang teaches
 receiving a query of the time series database, the query comprising a time range and a predicate comprising at least one dimension (paragraph [0057]);
determining which of the plurality of time series database schemas correspond to the time range (paragraphs [0041]-[0056]); and
generating a query plan according to the query and the plurality of time series database schemas corresponding to the time range (paragraph [0057]).

As to claim 6 Yang together with Leonard teaches a method according to claim 5. Yang teaches executing the query to return results (paragraph [0057]).

As to claim 7 Yang together with Leonard teaches a method according to claim 5. Yang teaches the generating the query plan according to the query and the plurality of time series database schemas corresponding to the time range comprises:
determining temporally adjacent portions of the time range for which the plurality of time series database schemas are constant (paragraph [0015]); and
for each temporally adjacent portion of the time range, selecting a time series database schema of the plurality of time series database schemas on which to execute the query (paragraph [0057]); and
dividing the query into a plurality of sub-queries, wherein each sub-query of the plurality of sub-queries corresponds to one time series database schema of the plurality of time series database schemas (paragraph [0067]).

As to claim 8 Yang together with Leonard teaches a method according to claim 7. Yang teaches the selecting a time series database schema of the plurality of time series database schemas on which to execute the query comprises: selecting the time series database schema of the plurality of time series database schemas for each temporally adjacent portion that provides a highest yield (paragraph [0041]-[0056]).

As to claim 9 Yang together with Leonard teaches a method according to claim 7. Yang teaches the selecting a time series database schema of the plurality of time series database schemas on which to execute the query comprises: selecting the time series database schema of the plurality of time series database schemas according to the at least one dimension of the query (paragraphs [0057], [0066]).

As to claim 10 Yang together with Leonard teaches a method according to claim 5. Yang teaches the generating the query plan according to the query and the plurality of time series database schemas corresponding to the time range comprises:
determining temporally adjacent portions of the time range for which the plurality of time series database schemas are constant (paragraphs [0015], 0057); and
dividing the query into a plurality of sub-queries, wherein each sub-query of the plurality of sub-queries corresponds to each time series database schema of the plurality of time series database schemas for each temporally adjacent portion of the time range (paragraph [0063]).

	As to claims 11-20, they have similar limitations as of claims 1-10 above. Hence, they are rejected under the same rational as of claims 1-10 above. 

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169